Citation Nr: 0916153	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the effective date for a temporary total 
evaluation for convalescence from left knee surgery should be 
extended beyond March 31, 2004.

2.  Whether a January 1997 RO decision which denied 
entitlement to service connection for residuals of left knee 
injury should be reversed or revised on the grounds of clear 
and unmistakable error (CUE).

3.  Entitlement to an initial rating in excess of 20 percent 
for left knee anterior cruciate ligament deficiency with 
removal medial meniscus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  The Veteran, who 
had active service from May 1989 to July 1996, appealed those 
decisions to the BVA and the case was referred to the Board 
for appellate review.

More specifically, a rating decision dated in November 2004 
granted service connection for a left knee disability and 
assigned a 10 percent evaluation, effective February 27, 
2004.  Thereafter, a rating decision dated in February 2005 
increased the evaluation for the left knee disability to 20 
percent, also effective February 27, 2004.  After receiving 
additional evidence, a rating decision dated in April 2005 
assigned a 100 percent evaluation between February 27, 2004 
and March 31, 2004, for the left knee disability under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following surgery, and restored the previously 
assigned 20 percent evaluation, effective April 1, 2004.  The 
April 2005 rating decision also assigned a 100 percent 
evaluation between January 14, 2005 and July 31, 2005 under 
the provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following additional surgery, and again 
restored the previously assigned 20 percent evaluation, 
effective August 1, 2005.  Lastly, a September 2005 rating 
decision determined that the January 31, 1997 rating decision 
which denied service connection for residuals of left knee 
injury did not contain clear and unmistakable error.

The issue of entitlement to an initial rating in excess of 20 
percent for service-connected left knee anterior cruciate 
ligament deficiency with removal medial meniscus is addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In January 2004, prior to the grant of service 
connection, the Veteran underwent left knee surgery that 
required a period of convalescence.

2.  A statement from the Veteran's private physician dated in 
March 2004 reported that the Veteran may return to work on 
March 24, 2004 with the only restriction that he not engage 
in heavy lifting.

3.  After March 31, 2004, the Veteran is not shown to have 
required additional convalescence following his January 2004 
left knee surgery.  

4.  The RO denied service connection for residuals of left 
knee injury in a rating decision dated January 31, 1997.

5.  The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the January 1997 rating decision, or that the 
RO incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for the error.  

CONCLUSIONS OF LAW

1.  The requirements for to an extension temporary total 
evaluation beyond March 31, 2004, under the provisions of 
38 C.F.R. § 4.30 following surgery for a left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.30 (2008).

2.  The rating decision of January 31, 1997, which denied 
service connection for residuals of a left knee injury, was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board acknowledges that the Veteran was not provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the Veteran's claim of clear 
and unmistakable error in the January 1997 rating decision 
that denied service connection.  However, this claim is a 
legal challenge to a prior RO decision and does not involve 
acquiring or submitting any additional evidence since any 
clear and unmistakable error must have been based on the 
record and law that existed at the time of that decision.  
Russell v. Principi, 3 Vet. App. 310 (1992).  In such 
situations, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Veterans Claims Assistance 
Act and the VA's duty to notify and duty to assist are not 
applicable to clear and unmistakable error (CUE) claims.  
Livesay v. Principi, 15 Vet. App. 165 (2002) (en banc).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Temporary Total Evaluation

At the hearing before the Board in October 2008, the 
Veteran's representative asserted that the Veteran had 
surgery on his left knee in January 2004 and that the Veteran 
had one month's worth of convalescence.  The representative 
explained that the February 27, 2004 effective date was the 
date when the Veteran's claim was received and since the 
Veteran had surgery in January 2004, the Veteran was in 
effect given convalescence based on the January 2004 surgery.  
The representative asserted that the Veteran is entitled to 
an extension of temporary total evaluation for the left knee 
since he was unable to return to his normal duties when he 
returned to work. 

The provisions of  38 C.F.R. § 4.30 provide that a total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the Schedule, for a period of 
one or more months, when it is established that (1) surgery 
necessitated at least one month of convalescence, (2) surgery 
resulted in severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches 
(regular weight-bearing prohibited), or (3) there was 
immobilization by a cast, without surgery, of one major joint 
or more. 

The Board acknowledges that a January 7, 2004 operative 
report from Forney W. Fleming, III, M.D. shows that the 
Veteran underwent surgery for left knee torn medical 
meniscus.  However, an extension of temporary total 
evaluation for the left knee beyond March 31, 2004 is not 
warranted.  

The RO determined that the Veteran was in need of 
convalescence following his January 2004 surgery for his 
service connected left knee disability, and assigned a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30, effective February 27, 2004, the date service 
connection was granted for the left knee disability.  The 
temporary total evaluation remained in effect until March 31, 
2004, with 20 percent evaluation assigned effective April 1, 
2004.  

In this regard, it is not contended, nor does the record 
demonstrate that as of April 1, 2004 the Veteran's left knee 
was immobilization by a cast or that there was any 
therapeutic immobilization of the knee joint, that there were 
severe postoperative residuals, or that that there was a 
necessity for house confinement or continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
The Board also concludes that there was no need for any 
further convalescence beyond the March 31, 2004 date assigned 
by the RO.  The record reflects that the Veteran's physician 
was of the opinion, and indicated in a statement dated 
January 23, 2004, that the Veteran was able to return to work 
as early as February 2, 2004 for 3 or 4 hours of work daily.  
Further, in a statement from the Veteran's physician dated 
March 23, 2004, he indicated that the Veteran could return to 
work on March 24, 2004, with the only restriction of no heavy 
lifting.  It was also noted that the Veteran was to be 
reevaluated "if needed."

Based on this evidence the Board concludes that the weight of 
evidence demonstrates that the Veteran's residual symptoms 
from surgery of the left knee do not warrant an extended 
temporary total rating for convalescence.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Clear and Unmistakable Error

In a claim received in August 2005, the Veteran's 
representative asserted that the January 31, 1997 rating 
decision, which denied his claim for service connection for 
left knee disability should be reversed because it contains 
clear and unmistakable error.  He argues that service 
connection should have been granted because the evidence 
shows not only that he was treated in service, but that he 
also had a knee disability at the time of the September 1996 
VA examination. 

Clear and unmistakable error is a very specific and rare kind 
of error.  The Court has defined clear and unmistakable error 
as an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Principi, 4 Vet. App. 20, 26 
(1993).  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Lastly, 
the Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Applicable law in effect at the January 1997 rating decision 
provided that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Veteran initially filed a claim for left knee disability 
in August 1996.  Of record at the time of the January 1997 
rating decision were service treatment records showing 
treatment for hyperextension of the knee in December 1993 and 
an April 1996 report of medical history with a written 
notation of "left knee" and a September 1996 VA 
examination.  

A review of the September 1996 VA examination shows that the 
Veteran wore an elastic brace on his left knee.  Upon 
physical examination, it was noted that there was no 
deformity or sign of inflammation of the knees and that there 
was a full range of motion with no evidence of instability.  
The VA examiner noted that there was pain at extreme flexion 
of the left knee and that range of motion of the left knew 
was from 0 degrees to 140 degrees with no lateral or rotatory 
motion or pain with impaction.  It was observed that the 
Veteran was able to run in place without difficulty.  The 
impression was sprain on the left knee.

In its 1997 decision, the RO reviewed all of the evidence 
that was of record at that time.  The RO in January 1997 
denied the Veteran's claim for service connection of the left 
knee explaining that although there is record of treatment in 
service for a left knee injury, there was no permanent 
residual or chronic disability subject to service connection.  
The RO acknowledged that a November 1993 treatment record 
showed that the Veteran injured his left knee after falling 
down some stairs and that the diagnosis was hyperextension.  
The RO further acknowledged that on separation examination in 
April 1996, a history of left knee injury was noted with no 
residuals described.  The RO noted that there was no further 
complaint or treatment indicated in the Veteran's records.  

The RO also reviewed a September 1996 VA examination in which 
the Veteran reported that he had a left knee sprain in 
basketball practice in March 1995 and that he wore a knee 
brace.  The RO noted that at the VA examination, there was no 
deformity or sign of inflammation of the knees and that the 
Veteran had full range of motion with no lateral or rotatory 
motion or pain with impaction.  The RO continued that the 
Veteran was able to run in place with out difficulty and that 
the Veteran had normal gait and stance.  

While there was a diagnosis of a left knee strain following 
the examination, there were no abnormal clinical findings 
reported in the September 1996 beyond the report of pain at 
the extreme of flexion.  However, the Court has held that 
pain is not a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Therefore, absent demonstrated 
functional impairment, the Board finds that the RO was not 
incorrect in concluding that there was no permanent residual 
or chronic disability subject to service connection.  

It is also quite significant, even if there was a left knee 
disability present at the time of the September 1996 VA 
examination, the record before the RO at that time contained 
no opinion or suggestion from the medical evidence that the 
left knee strain was related to service.  Absent evidence 
that the Veteran had a left knee disorder that was related to 
service, the Board finds that the RO was not clearly and 
unmistakably erroneous in denying the Veteran's claim based 
on the evidence of record at the time.  While the Board 
acknowledges the possibility that a more through or 
comprehensive examination may have been indicated under the 
facts and circumstances of the case, or that maybe the RO 
should have sought further clarification of the diagnosis 
rendered following the examination, the failure of what would 
be in the nature of a duty to assist does not constitute 
clear and unmistakable error.  Crippen v. Brown, 
9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The Board finds that the RO decision of January 1997 that 
denied the Veteran's claim was based on the correct facts as 
they were known at that time and correctly applied laws and 
regulations pertaining to service connection.  In the 
decision, the RO considered all of the relevant evidence 
which was of record at that time.  The RO reviewed service 
treatment records and post service records.  

The Board acknowledges the Veteran's Notice of Disagreement 
that was received in October 2005.  The Veteran's 
representative noted that the January 1997 rating decision 
concluded that the knee injury in service had resolved by the 
Veteran was discharged from service.  The representative 
additionally noted that the Veteran was wearing a knee brace 
at the time of the VA examination and argued that if the 
Veteran's disability had completely resolved by that time, 
the Veteran would not have a service-connected knee 
disability at the present time.  The Board notes that 
subsequent to the RO's decision in January 1997 additional 
evidence such as a medical opinion was presented which 
ultimately resulted in allowance of service connection for 
left knee disability.  However, subsequently presented 
medical evidence cannot form a basis for concluding that the 
January 1997 decision contains clear and unmistakable error.  

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the RO decision of January 
31, 1997, which denied the Veteran's claim for service 
connection for left knee disability.  Accordingly, the motion 
is denied.


ORDER

A temporary total evaluation for convalescence from left knee 
surgery beyond March 31, 2004 is denied.

The January 31, 1997 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
residuals of left knee injury, and the appeal is denied.  


REMAND

The Veteran is also seeking entitlement to service connection 
for left knee anterior cruciate ligament deficiency with 
removal medial meniscus.  A preliminary review of the record 
discloses a need for further development prior to final 
appellate review.

At the hearing before the Board at the RO in October 2008, 
the Veteran testified that his left knee disability worsened 
since the March 2008 VA examination.  Transcript at 18-19.  
The Board notes that in light of the Veteran's assertions 
that his disability has undergone a further increase in 
severity since the most recent examination, another VA 
examination is appropriate.  VAOPGCPREC 11-95 (1995).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be ask to specify 
when and where he has received treatment 
for his left knee disability since his 
March 2008 VA examination and records of 
treatment identified by the Veteran 
should be obtained and associated with 
the claims file.

2.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his left knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's left knee 
disability in detail.  

The examiner should comment on which 
complaints and clinical findings are 
attributable to the Veteran's service 
connected disability and which are due to 
other pathology.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
limitation of motion, and, if possible, 
the degrees of limitation of motion.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


